Exhibit 10.30

LEASE AGREEMENT

On this 13th day of September 2012, the Landlord-Lessor, RESEARCH PARK
DEVELOPMENT CO, LLC, a Michigan Limited Liability Company (“Landlord”), whose
address is 1000 E. Mandoline, Madison Heights, MI 48071 and the Tenant-Lessee,
INFUSYSTEM, INC., a California Corporation (“Tenant”), whose local address is
31700 Research Park Drive, Madison Heights, MI 48071, enter into this Lease
Agreement (“Lease”), subject to the following terms and conditions:

 

1. Description of the Premises. Landlord leases to Tenant the Premises, legally
described in Exhibit A. The Premises includes, approximately 23,980 square feet
of office/ warehouse space, and the land upon which it is located, commonly
known as 31700 Research Park Drive, Madison Heights, Michigan 48071 (the
building and the land are collectively referred to as the “Premises”).

 

2. Common Areas. Tenant is the sole occupant of the Premises.

 

3. Term. The term of this Lease shall be for a period of 81 months, commencing
on January 1, 2013 and concluding on September 30, 2019.

 

4. Minimum Rent. Tenant shall pay Landlord rent according to the following
schedule:

 

MONTHS

   RENT/MONTH      TOTAL  

01-03@ $00.00 PSF/Gross

   $ 00,000.00 p/mo       $ 000,000.00   

04-15@ $11.00 PSF/Gross

   $ 21,981.67 p/mo       $ 263,780.04   

16-27@ $11.35 PSF/Gross

   $ 22,681.08 p/mo       $ 272,172.96   

28-30@ $00.00 PSF/Gross

   $ 00,000.00 p/mo       $ 000,000.00   

31-42@ $11.70 PSF/Gross

   $ 23,380.50 p/mo       $ 280,566,00   

43-54@ $12.05 PSF/Gross

   $ 24,079.92 p/mo       $ 288,959.04   

55-57@ $00.00 PSF/Gross

   $ 00,000.00 p/mo       $ 000,000.00   

58-69@ $12.40 PSF/Gross

   $ 24,779.33 p/mo       $ 297,351.96   

70-81@ $12.51 PSF/Gross

   $ 25,000.00 p/mo       $ 300,000.00   

 

1



--------------------------------------------------------------------------------

The numbered months are listed in Exhibit B.

Rent shall be paid in advance, on the 1st day of each month during the term of
the Lease. Tenant shall pay rent to Landlord at the address stated above or at
an address designated by Landlord in writing, without any prior demand from
Landlord. If Tenant fails to pay any amount due to the Landlord under this Lease
within ten (10) days of when the amount is due, Landlord shall assess Tenant a
late fee of five (5%) percent of the monthly payment due. As indicated below,
Tenant shall be solely responsible for the payment of the utilities, including
those months when no rent is due (months: 01-03, 28-30 and 55-57).

 

5. Additional Rent. See Section 14 below.

 

6. Operation and Maintenance of Common Areas. The Premises includes the
Landlord’s rights in the general and limited common elements of the Premises.
For purposes of this section and wherever else used in this Lease, the common
area shall be defined as and include, by way of illustration, but not by way of
limitation, all parking areas, landscaped and planting areas, retaining walls,
lighting facilities, and all other areas and improvements which may be provided
by Landlord to Tenant, their officers, directors, members, employees, agents,
attorneys, invitees, licensees, successors and assigns, presently or in the
future, so long as Tenant is not in default under the terms of this Lease.
Tenant shall have the exclusive right to use the common areas for its intended
purposes, subject only to Landlord’s access rights under this lease.

 

7. Signs. Tenant already has existing signage. Any changes to the signage shall
be in keeping with the character and décor of the Premises and shall be first
approved in writing by Landlord, which consent shall not be unreasonably
withheld or delayed and shall be in conformity with all federal, state and local
statutes and ordinances (“legal requirements”), pertaining to signs. All changes
to the signage shall be at Tenant’s sole cost and expense. Upon expiration or
termination of the Lease, Tenant shall be entitled to remove its signage and, in
such event, shall restore the building’s façade and land to it pre-existing
condition.

 

8. Use. The Premises are to be used and occupied by Tenant for the operation of
general office and medical device distribution, including testing, cleaning,
repair, minor fabrication, wholesale pharmacy, and related uses. In the event
Tenant desires to change the nature of its business, Tenant shall submit its
proposed business change in writing to Landlord for consent, which consent shall
not be unreasonably withheld or delayed. No activity shall be conducted on the
Premises, which fails to comply with all federal, state and local laws,
municipal ordinances or regulations. In addition to all federal, state and local
statutes and ordinances, the Premises shall be subject to various use
restrictions, including those listed in Section 9 of this Lease.

 

2



--------------------------------------------------------------------------------

9. Restrictions.

 

  a. Tenant shall not operate any part of its business on the Premises for other
than as set forth in Section 8 above.

 

  b. Any sidewalks, lobbies, passages and stairways shall not be obstructed or
used by Tenant for any purpose other than ingress and egress to and from the
Premises.

 

  c. The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be place therein or used
in connection therewith.

 

  d. Tenant shall not impair in any way the fire safety system and shall comply
with all safety, fire protection and evacuation procedures and regulations
established by any governmental agency.

 

  e. Tenant shall not hang, install, mount, suspend or attach anything from or
to any sprinkler, plumbing, utility or other lines.

 

  f. Tenant shall not change any locks nor place additional locks upon any doors
without providing keys or other access acceptable to Landlord.

 

  g. Tenant shall not use nor keep in the Premises any matter having an
offensive odor, nor explosive or highly flammable material, nor shall any
animals other than handicap assistance dogs in the company of their masters be
brought into or kept in or about the Premises.

 

  h. Tenant shall not place weights anywhere beyond the safe carrying capacity
of the Premises.

 

  i. The use of rooms as sleeping quarters is strictly prohibited at all times.

 

  j.

Tenant shall comply with all parking regulations promulgated by the
municipality, including but not limited to the following: Parking shall be
limited to automobiles, passenger or equivalent vans, motorcycles, light four
wheel pickup trucks and (in designated areas) bicycles. Parked vehicles shall
not be used for vending or any other business or other activity while parked in
the parking areas. All vehicles entering or parking in the parking areas shall
do so at owner’s sole risk and Landlord assumes no responsibility for any
damage, destruction, vandalism or theft. Notwithstanding anything to the
contrary herein, Tenant and Tenant’s invitees shall be allowed to park large
vehicles such as 18-wheel trucks for the purpose of picking up or delivering

 

3



--------------------------------------------------------------------------------

  inventory or other items used in Tenant’s business, so long as the same is in
accordance with municipal ordinances. Further, Landlord agrees to install
lighting and security cameras, on an as needed basis, in the parking lot (the
recordings for which shall be solely monitored by Tenant).

 

  k. If smoking is prohibited in or on the Premises by any federal, state or
local statutes and ordinances (“legal requirements”), Tenant and its agents
shall not smoke on the Premises or at its entrances or exits, except in
compliance with law.

 

  l. Except for loading and unloading of inventory or other materials or
products used in Tenant’s business, Tenant shall not engage in any
manufacturing, production, process, or other business activity in the parking
lots, or on any other outside part of the Premises. Tenant shall confine such
activities to the interior of the Premises.

 

  m. Landlord reserves the right to rescind, suspend or modify these
restrictions, and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time, be needed for the safety, care,
maintenance, operation and cleanliness of the Premises. Notice of any action by
Landlord, to Tenant, shall have the same force and effect as if originally made
a part of this Lease. New restrictions shall not, however, be more restrictive
than the restrictions set forth herein or inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.

 

  n. These restrictions are not intended to give Tenant or its agents any rights
or claims in the event that Landlord does not enforce any of the restrictions
against Tenant or its agents or if Landlord does not have the right to enforce
them and such non-enforcement shall not constitute a waiver as to Tenant or its
Agents.

 

10. Continuity of Operations. Notwithstanding anything in this Lease to the
contrary, if Tenant is not otherwise in default under the lease, and continues
to make all payments of Minimum Rent and other charges in accordance with the
terms of the lease, Tenant shall not be deemed in breach because of its failure
to operate business from the Premises.

 

11. Leasehold Improvements: At Landlord’s sole cost and expense, Landlord shall
construct Leasehold Improvements to the Premises (“Improvements”) in conformity
with the Diagram Scheme and Scope of Work Clarifications, attached hereto and
made a part hereof as Exhibit “C.” The Improvements shall be constructed in
phases so as to minimize disruption to Tenant’s current business operations;
provided, however, said Improvements shall be completed not later than the
commencement of the Lease term on January 1, 2013. Further, the Improvements
shall be subject to the Representations and Warranties in section 25 below.

 

4



--------------------------------------------------------------------------------

12. Abandonment and Vacation of the Premises. If Tenant abandon or vacate the
Premises or is dispossessed by process of law or otherwise, any of Tenant’s
personal property that is left on the Premises may at the option of Landlord be
deemed abandoned after thirty (30) days written notice to Tenant, at Tenant’s
last known address. In the event, Tenant does abandon or vacate the Premises or
is dispossessed by process of law and the Landlord finds a replacement tenant,
Tenant shall be responsible for all moving and storage costs associated with
Tenant’s personal property. In no event, shall Landlord be responsible for any
damage to Tenant’s personal property remaining on premises. Notwithstanding
anything to the contrary herein, in accordance with section 10 above, as long as
Tenant is making its payments of Minimum Rent and other charges under the Lease,
Landlord shall have no rights under this section 12.

 

13. Operations.

 

  a. Subject to section 10, at all times, Tenant shall operate its business in
accordance with industry standards.

 

  b. Tenant shall not keep any display windows or signs on the Premises unless
approved in writing by Landlord.

 

  c. Tenant shall keep all refuse in the kind of containers in accordance with
municipal ordinances.

 

  d. Tenant shall maintain the Premises at a temperature sufficiently high to
prevent water from freezing in the pipes or fixtures.

 

14. Taxes and Assessments. NONE, EXCEPT AS STATED HEREIN (This is a Gross Lease
and includes all maintenance, real estate taxes and property insurance, except
as provided for herein. Tenant shall be responsible to pay its utilities (as
described below), income taxes, personal property taxes and all other fees and
taxes not specifically identified above.

Notwithstanding the foregoing and subject to the limitations stated herein,
Tenant shall pay Landlord, as additional rent, those items set forth below in
this Lease and any incremental increases in the Operational Expenses (as defined
herein) of Landlord to the extent such Operational Expenses exceed in any
calendar year the amount of Operational Expenses paid by Landlord during the
2013 calendar year (the “Base Year”) on a non-cumulative basis. By way of
illustration, but not by way of limitation, the phrase “non- cumulative” means
the following: Assuming that in 2013, the Operational Expenses (“OE”) equal
$50,000. In 2014, the OE equals $52,000. In 2015, the OE equals $55,000. In
2016, the OE equals $54,000. Due to a reduction in the real estate taxes, the OE
in 2016 equals $48,000. In the foregoing scenarios, in 2014, Tenant would pay
Landlord $2,000; in 2015, Tenant would pay Landlord $5,000; in 2016, Tenant
would pay Landlord $4,000.00. In 2016, Tenant would pay Landlord zero because in
no event shall Tenant’s obligation for OE be less than zero. Tenant’s share of
the annual incremental

 

5



--------------------------------------------------------------------------------

increases in the Operational Expenses for each calendar year and partial
calendar year during the term of this Lease, as the same may be extended
hereunder, shall be paid in monthly installments on or before the first
(1st) day of each calendar month, in advance, in an amount estimated by
Landlord. In the event there is a deficiency in the total amount paid by Tenant
and the actual amount due, Tenant shall pay to Landlord the difference between
the amount paid by Tenant and the actual amount due within forty-five (45) days
after the receipt of a billing statement provided by Landlord. The billing
statement shall become a final, binding and non disputable obligation of Tenant
and Tenant shall waive any and all rights to dispute the same unless Tenant
delivers written notice of all disputed charges to Landlord within thirty
(30) days of the date Tenant has received such billing statement and all expense
documentation Tenant has requested. Tenant shall be entitled to review any and
all expense documentation supporting any charges under this Section.

For purposes of this Lease, “Operational Expenses shall mean costs and expenses,
if any, of every kind and nature reasonably paid or incurred by Landlord in
operating, equipping, policing and protecting, lighting, heating, cooling,
insuring, repairing, replacing and maintaining the Premises, including, without
limitation, all common areas, leaseable areas and leased areas, and further
including the cost of insuring all property provided by Landlord which may at
any time comprise the Premises. Such costs and expenses shall include, but not
be limited to illumination, maintenance, installing, renting of Premises signs,
cleaning, lighting, snow removal, line painting, parking lot sealing, re-sealing
and/or repaving and landscaping, gardening, planting, premiums for liability and
property insurance, Landlord’s personal property taxes, real property taxes,
janitorial services, supplies, holiday decorations, costs of installation, and
maintenance and replacement of equipment used solely at the Premises, air
conditioning, heating and ventilation systems, water systems and utilities
associated therewith used to provide such services to Tenant, costs incurred in
installing, maintaining energy saving utility equipment for the Premises, if
any. The term “common areas” shall mean, the parking lot, roadways, pedestrian
sidewalks, truckwells, loading docks, delivery areas, landscaped areas, roof
areas over the entire Premises and structural outer walls and floors, flashings,
gutters and downspouts, if any, and all other areas or improvements which may be
provided by Landlord to the Premises. Notwithstanding anything herein to the
contrary, Tenant shall not be responsible for any expense or cost which would be
deemed a capital improvement or capital expenditure under generally accepted
accounting principles.

However, any incremental increases in the Operational Expenses shall be limited
to an annual cap equivalent to the increase in the Consumer Price Index (“CPI”).
The CPI shall mean the U.S. Department of Labor, Bureau of Labor Statistics,
Cost of Living for Urban Consumers in the City of Detroit. If the publication of
such index shall have been discontinued, Landlord and Tenant shall accept
statistics on the Cost of Living for the Greater Metropolitan Detroit Area as
they shall be computed and published by an

 

6



--------------------------------------------------------------------------------

agency of the United States or by a reasonable financial periodical of
recognized authority. In the event, the adjustment can not be computed because
of the non-availability of the aforementioned index, or an alternative source,
or for any other reason, the monthly rent shall be increased in the same
proportion as the decrease in the purchasing power of the U.S. Dollar, if any,
at the consumer level. Tenant shall have the right to contest real estate taxes
on the Premises and if Tenant so requests, Landlord agrees to consult and
cooperate with Tenant and join in such documents as may be necessary and
appropriate to the action, but all at non out-of-pocket cost or expense to
Landlord.

 

15. Maintenance and Repairs. Paid by Landlord. (Includes HVAC, plumbing,
structural issues, electrical, roof, general maintenance [including snow removal
and lawn care], five (5) days of janitorial service each week, window cleaning,
fire extinguisher certification, roof, and parking lot, unless said damage is
due solely to the negligence or intentional acts of Tenant, its agents,
employees and/or customers). Notwithstanding the foregoing, the Liebert HVAC
Unit for the Computer Room shall remain the responsibility of Tenant. Tenant
acknowledges that complete removal of snow and ice, from the parking lot and the
sidewalks, during winter months, is impossible; and, therefore, each party
agrees to maintain liability insurance on the Premises and further agrees to
indemnify each other as a result of casualties resulting therefrom.

 

16. Assignments and Subleases. Tenant agrees not to assign or sublease any part
of the Premises without written consent from Landlord, which consent shall not
be unreasonably withheld or delayed. Notwithstanding any such assignment or
sublease, Tenant remains fully liable under this Lease. Landlord’s right to
assign this lease or mortgage the Premise is unqualified. Notwithstanding the
provisions of this section, without Landlord’s consent (but upon notification to
Landlord as described below), Tenant may assign this Lease to an affiliate of
Tenant or to any corporation or other entity with which Tenant may merge or
consolidate, or to which all or substantially all of Tenant’s assets are sold,
including, specifically, a merger, consolidation or asset transfer; so long as
the assignee’s proposed use does not violate the terms of this Lease and
assignee’s net worth is equal to or greater than the net worth of Guarantor.
Further, Tenant shall give Landlord reasonable notice of the transaction and
copies of documentation upon which the transaction is based. On any transfer of
the Premises in which the transferee assumes all of Landlord’s obligations under
this Lease, Landlord shall be freed from all its obligations under this Lease
and from liability for any acts or omissions occurring after the conveyance.
Tenant agrees to attorn to any such transferee and to sign and deliver, at
Landlord’s request, any documents and letters to assist in that transfer;
provided, however, such transferee shall recognize, in writing, Tenant’s rights
under the Lease and shall not disturb Tenant’s tenancy so long as Tenant is not
in default thereunder.

 

7



--------------------------------------------------------------------------------

17. Utilities. Tenant shall have all utilities for the Premises metered in
Tenant’s name and shall pay all charges and deposits for utilities for the
Premises during the term of the Lease. Further, Landlord shall not be liable for
damages from the interruption of utilities because of any casualties or labor
disputes, necessary repairs or improvements, or any other causes beyond the
Landlord’s reasonable control.

 

18. Mutual Releases. None, except as provided for herein.

 

19. Liability Insurance. Tenant shall obtain and maintain in full force and
effect commercial general liability insurance, along with the other types of
insurance, including the umbrella liability coverage, in the amounts specified
in the certificate of insurance attached hereto and made a part hereof as
Exhibit F and shall name Landlord as an additional insured party thereon.

The issuing company of the insurance shall be subject to Landlord’s approval,
which approval shall not be unreasonably withheld or delayed. Each insurance
policy shall also contain a provision exempting the Landlord from any loss of
coverage as an insured due to the acts of Tenant. Tenant shall give Landlord
customary insurance certifications evidencing that the insurance is in effect
during the term of the Lease. All policies must also provide for notice by the
insurance company to Landlord of any termination, cancellation or modification
of a policy at least 30 days in advance. All policies shall name both Tenant and
Landlord as insured parties. In the event that the insurance policy contains a
deductible clause, Tenant hereby indemnifies Landlord against any loss
occasioned by the enforcement of the deductible provision of the insurance
policy.

All of Tenant’s personal property, including trade fixtures, on the Premises
shall be kept at the Tenant’s sole risk, and Landlord shall not be responsible
for any loss of business or other loss or damage that is occasioned by acts of
God or acts or omissions of persons occupying neighboring premises or any part
of the premises adjacent to or connected with the Premises.

Notwithstanding anything herein to the contrary, but subject to the Waiver of
Subrogation Provision in section 29 below, if applicable, each party shall be
liable to the other for its negligence, intentional acts or breach of this Lease
as well as the negligence and intentional acts of its agents, employees and/or
representatives.

Landlord shall also maintain Public Liability and Property Insurance as well as
Commercial Property Insurance. The Commercial Property Insurance shall be in an
amount equal to the replacement cost of the building.

 

20.

Damage and Destruction. If, during the term of this Lease, the Premises are
partially or totally destroyed by a casualty covered by insurance and become
partially or totally unleaseable, Landlord shall repair the Premises at its
expense as soon as possible unless the Lease is terminated, as described herein.
If the Premises cannot be repaired within 90 days of the date of

 

8



--------------------------------------------------------------------------------

damage, either party may terminate this Lease. If the Premises are damaged and
the Lease is not terminated, rent due under the Lease shall abate on a pro-rata
basis while the Premises are being restored.

If, during the term of this lease, the Premises are partially or totally
destroyed by any casualty and the cost of restoring the Premises to their prior
condition is 30% percent or more of their fair replacement value immediately
before the damage or if the Premises are damaged by some casualty against which
the Landlord has not insured the Premises, the Landlord may terminate this Lease
by giving the Tenant written notice within 15 days after the date on which the
damage occurs. Such notice shall terminate the Lease from the date when the
damage occurred. If the Landlord does not give such notice, the Lease shall
continue and the Landlord shall cause the Premises to be repaired as soon as
possible.

 

21. Condemnation. If any public authority takes all or part of the Premises
under the power of eminent domain, the term of this Lease shall cease on the
part of the Premises to be taken on the day the public authority acquires
possession and Tenant shall pay rent up to that date. If a partial taking
substantially impairs the use of the Premises for which they were leased, Tenant
may either terminate the Lease or continue in possession of the remaining
Premises under the provisions of this Lease except that rent shall be reduced in
proportion to the amount of the Premises taken. If the Lease is not terminated,
Landlord shall restore the remaining Premises to a reasonably leaseable
condition. All damages awarded for the taking shall belong to Landlord. Tenant
retains the right to recover any and all damages against the public authority as
they pertain to its property, its relocation expenses, and its leasehold
interests and reimbursement for Tenant’s leasehold improvements.

 

22. Alterations. Tenant shall not alter the Premises without prior written
consent from Landlord, which shall not be unreasonably withheld or delayed.
Cosmetic changes to the building, such as painting, window coverings and the
like shall not required Landlord’s consent. Additionally, Tenant shall not be
required to obtain Landlord’s consent for any alteration, addition or
improvement for which the total cost is $15,000 or less, and which is non-
structural in nature; provided, however, said alteration, addition or
improvement shall be subject to reasonable notification by Tenant to Landlord,
along with any documentation relative to same. All alterations except moveable
equipment and trade fixtures that are put in at the Tenant’s expense shall be
the property of Landlord and shall remain on the Premises when the Lease
terminates. Tenant shall not be responsible for any pre- existing conditions on
the Premises, except that Tenant is already in possession of the Premises and
accepts the Premise in an “AS IS” condition subject to Landlord’s work set forth
in section 11. Landlord may make any changes or alterations to the building,
parking lot, driveways, signs, landscaping, sidewalks or other common areas, as
it deems necessary, so long as there is no disruption to the ability of Tenant
to conduct business as usual on the Premises and provided such changes or
alterations do not adversely effect ingress, egress, visibility or parking for
or to the Premises.

 

9



--------------------------------------------------------------------------------

23. Defaults and Remedies. If the Tenant defaults on any payments to the
Landlord and does not cure the default within 10 days of written notice from
Landlord, if the Tenant defaults on any other obligations under the Lease and
does not cure the default within 30 days after written notice from the Landlord
specifying the default, or if the Tenant is adjudicated bankrupt or makes an
assignment for the benefit of creditors, then the Landlord may accelerate the
balance of rent for the remainder of the terms and sue for the sum due, subject
to Landlord’s duty to act reasonably to mitigate its damages hereunder, and may
terminate the Lease; alternatively, the Landlord may, without terminating the
Lease and after receipt of a valid court order, enter the Premises, dispossess
the Tenant and any other occupants of the Premises, remove their effects, and
release the Premises under any terms satisfactory to the Landlord. In the event
that the default cannot be cured within the specified time, but Tenant timely
undertakes to cure same, the time period to cure may be extended for an
additional 60 days, but not to exceed a total time of 90 days from the date of
notice. If the Landlord chooses the latter option, the Landlord shall credit the
proceeds from releasing the Premises, and the Tenant shall remain liable to the
Landlord for the balance owed.

If Landlord defaults in the performance of any obligation hereunder and fails to
cure same within 10 days of written notice from Tenant, or immediately in the
event of an emergency, then the Tenant may seek a remedy at law or otherwise.
Specifically, Tenant may, but shall not be required to, undertake to do anything
required to done by the Landlord at Landlord’s cost and expense. In the event
that the default cannot be cured within the specified time, but Landlord timely
undertakes to cure same, the time period to cure may be extended for an
additional 60 days. If a party hereto brings suit to recover possession of the
Premises or money due under the Lease or suit for the breach of an obligation
that the other party should have performed under the Lease and prevails, the
non-prevailing party shall reimburse the prevailing party for expenses incurred
in the action, including reasonable attorney fees. In the event, Tenant does
abandon or vacate the Premises, Landlord may resort to legal process to evict
Tenant and sue to recover damages subject to Landlord’s effort to use reasonable
efforts to mitigate its damages, it being understood that Tenant’s failure to
operate the business from the Premises shall not be construed to an abandonment
or vacation of the premises provided Tenant continues to pay Minimum Rent and
other charges under the Lease. Landlord agrees to use its best efforts to
mitigate its changes.

 

24.

Personal Guarantee. To induce Landlord to execute this Lease, INFUSYSTEM
HOLDINGS, INC., a corporation organized under the Laws of the State of Delaware
(“Guarantor”) shall deliver to Landlord its guaranty of Tenant’s obligations
under this Lease in the form of Exhibit D attached hereto. If Guarantor fails to
deliver such guaranty to Landlord,

 

10



--------------------------------------------------------------------------------

  simultaneously with delivery of this Lease to Landlord as executed by Tenant,
Landlord shall have no obligation to enter into this Lease and Tenant shall have
no rights or interests in the Premises or under this Lease. Within ten (10) days
after any request therefore by Landlord, said Guarantor shall execute and
deliver to Landlord or to any proposed Purchaser or Lender a written statement
certifying that the Guaranty is unmodified and in full force and effect,
together with a copy of Guarantor’s most recent financial statements, if not
already available online, or other reasonable financial information. In the
event Guarantor refuses or fails to execute or deliver such a statement and/or
financial statements or information, such refusal or failure shall constitute a
default by Tenant under this Lease. If the Options to Renew the Lease are
exercised, as provided for in Section 37 below, the Personal Guarantee shall
remain in full force and effect.

 

25. Representations And Warranties. NONE, except Landlord warrants that all of
its work set forth in section 11 shall be done in accordance with all local laws
and building codes; shall utilize new, good quality construction materials;
shall be undertaken and completed in a good and worker-like manner; and shall be
guaranteed to be free from defect of labor and parts for a period of two
(2) years (or such longer period as otherwise stated in the Lease) after the
work has been completed. In addition, Landlord shall also assign to Tenant any
rights that it has to any contractors’ or manufacturers’ warranties on building
systems and components. Landlord agrees to complete its work set forth in
section 11 above. Substantial completion requires that all municipal inspection
of Landlord’s work have occurred and have resulted in satisfactory reports. If
the parties cannot agree that Landlord has completed its work, the parties agree
to submit the matter to a mutually acceptable arbitrator whose decision shall be
binding upon the parties and the cost of which be equally borne by the parties.
Landlord shall supply signed unconditional waivers of lien and sworn statements
to Tenant indicating that all laborers and material men have been paid in full
at the time of completion; provided, however, Landlord shall have no
responsibility to Tenant under the foregoing warranty unless Tenant shall
furnish to Landlord written notice of the alleged defect and such written notice
is received by Landlord before the expiration of the two (2) year warranty
period; and Landlord shall have no responsibility to Tenant, or any third Party,
for any damage caused by or through the negligence or intentional acts of
Tenant, or any of its officers, directors, members, employees, agents,
attorneys, invitees, licensees, successors and assigns, Except as otherwise
provided herein, Landlord makes no other warranties or representations and all
implied warranties are hereby disclaimed. Upon reasonable notice to Landlord,
Tenant shall have the right to inspect the Premises prior to, during and/or
after the construction of the leasehold improvements. Further, Tenant
acknowledges that it has been in possession and occupation of the Premises prior
to the commencement date of this Lease, and, except as otherwise provided for in
regard to the leasehold improvements, accepts the Premises in an “AS IS”
condition.

 

11



--------------------------------------------------------------------------------

26. Indemnification for Environmental Conditions. Tenant shall at all times keep
the Premises, including but not limited to the building, the land, the ground
water and the air of the Property, and their surroundings, free of “hazardous
substances,” “hazardous materials,” or equivalent, as defined by any and all
present and future federal, state and local laws, ordinances, regulations,
permits, guidance documents, policies, and any other requirement of governmental
authorities relating to the health, safety, the environment or as to any
hazardous substances or materials (collectively described “as defined by law” or
“in compliance with the law”). Tenant shall not use, generate, manufacture,
store, release, threaten to release or dispose of hazardous substances,
hazardous materials, or equivalent, in, on or about the Premises, the building,
the land, the ground water and the air of the property, or their surroundings;
provided, however, Tenant may use and store on the Premises such types of
materials and substances in such typical amounts as are reasonably and
customarily used, stored or produced in the Tenant’s industry provided that such
use, storage or production is in compliance with the law. In no event shall
Tenant dispose of, or permit the disposal of hazardous substances, materials, or
equivalent, in any manner other than the manner permitted as defined by law and
in compliance with the law.

Within ten (10) days of the execution of this Lease, Landlord shall provide to
Tenant a recently completed Phase I Environmental Audit performed by Applied
Science and Technology (“ASTI”). This Audit was completed at the time the
property was purchased by Landlord (“Phase I Audit”). Likewise, at the
conclusion of Tenant’s tenancy, Landlord shall conduct, at its own cost and
expense another Phase I Environmental Audit. This Audit shall be also conducted
by ASTI or an environmental service group as may be reasonably acceptable to
Landlord and Tenant. Within thirty (30) days from the conclusion of Tenant’s
tenancy, the environmental testing group shall submit its report to Landlord and
Tenant. In the event that the Premises, including the building, the land, the
ground water and the air of the Premises, and their surroundings, are not free
from hazardous materials, as hereinbefore defined, and in the event that the
hazardous materials was either caused by, or arose out of, or resulted from, or
occurred in connection with, or grew out of, or was in any way related to
Tenant’s occupancy or use of the Premises, (regardless of when such
circumstances are first discovered and regardless of whether or not such
circumstances were actually known by Tenant),

Tenant agrees that it will indemnify, defend and hold harmless Landlord, its
officers, directors, members, employees, agents, attorneys, invitees, licensees,
successors and assigns, against all obligations and liabilities (“Damages”)
arising out of claims made or actions brought as a result of hazardous
substances, hazardous materials, or equivalent, as defined by law, in, on or
about the Premises, the building, the land, the ground water and the air of the
Property, or their surroundings. “Damages” under this Agreement shall include
any and all injury or loss either to person (bodily injury or wrongful death),
property (real or personal) on the Premises, the building, the land upon which
it is located, the ground water of the Property, the air of the

 

12



--------------------------------------------------------------------------------

Property, or surroundings, expenses of remediation, claims by third parties for
indemnification or contribution for their remedial expenses, contract rights,
enforcement actions, fines, penalties, consent decrees, administrative or court
orders or settlements.

 

  a. Indemnification does not apply to any such obligations and liabilities
arising from the independent negligent acts or omissions or willful misconduct
of Landlord.

 

  b. Tenant is required to promptly notify Landlord if and when 1) any release
occurs, 2) any hazardous substances, hazardous materials, or equivalent, are
discovered, and/or 3) any notice is received from a public agency concerning
environmental issues that may trigger indemnification under this Agreement.

 

27. Financial Statements. Tenant is a publicly traded company on the AMEX; and,
as such, Tenant’s Financial Statements are currently available to Landlord
online. However, if Tenant’s publicly traded status changes or if Tenant’s
Financial Statements are no longer available to Landlord online, Tenant shall,
upon request, but no more than once per calendar year, provide Landlord and/or
Landlord’s mortgagee with a copy of same. Landlord agrees to keep all nonpublic
information and documentation submitted by Tenant under this Lease in strictest
confidence. This information will only be shared with Landlord’s accountants,
attorneys, and Landlord’s lender.

 

28. Access to Premises. Landlord may enter the Premises during normal business
hours after prior notice unless in the event of an emergency, wherein Landlord
may enter the Premises at anytime. In the event of a substantial repair, Tenant
may elect to have said repair made after normal business hours. The Landlord may
use any part of the Premises to install, maintain, use, repair, or replace any
mechanical equipment serving the Premises.

 

29. Waiver of Subrogation. Landlord and Tenant hereby waive any and all rights
of recovery against the other, or against the members, officers, employees,
agents, representatives, successors and assigns of the other party for loss or
damage to its property or the property of others under its control if such loss
or damage is covered by any insurance policy in force (whether or not described
in this Leas) at the time of such loss or damage; unless the injury or damage
shall have been caused by the gross negligence, willful misconduct or
intentional acts of the other party and/or if the insurance policy in force is
not sufficient to cover the loss or damage.

 

30. Waiver. Any failure of the Landlord or Tenant to insist on strict
performance of any provisions of this Lease shall not be deemed a waiver of the
provisions of the Lease in any subsequent default. This Lease may not be
changed, modified, or discharged except in writing signed by both parties.

 

13



--------------------------------------------------------------------------------

31. Notices. All notices under this Lease shall be in writing and shall be
deemed given when they are either delivered personally or mailed by certified or
registered mail to the receiving party at the address stated below or at an
address furnished to the other party in writing during the term of this Lease.

TO TENANT:

Infusystem, Inc.

Att: Jonathan P. Foster, CFO

31700 Research Park Drive

Madison Heights, MI 48071

TO LANDLORD:

Research Park Development Co, LLC

Att: Edward Sherman, Bill Kemp & Paul S. Hoge

1000 E. Mandoline

Madison Heights, Michigan 48071

 

32. Quiet enjoyment. Landlord covenants that as long as Tenant pays the rent on
a timely basis and when due and complies with the other provisions of this
Lease, Landlord shall not disturb Tenant’s tenancy and Tenant may quietly enjoy
the Premises for the full term of this lease.

 

33. Subordination to mortgages. Tenant subordinates all its interests in the
leasehold to the liens of any mortgages now or later placed on any property of
which the Premises are a part. At Landlord’s request, Tenant shall sign any and
all documents necessary to effectuate this subordination. Notwithstanding this
subordination, Tenant’s possession of the Premises shall not be disturbed by any
mortgagee or holder of a note secured by a mortgage now or later placed on the
Premises unless Tenant defaults on a provision of the Lease and Tenant’s
possession is lawfully terminated in accordance with the provisions of the
Lease. If Landlord requests Tenant to execute an estoppel letter,
non-disturbance agreement, or similar certificate or agreement, Tenant shall not
be obligated to execute and deliver such document(s) more than once in any six
(6) month period unless Landlord pays the attorney fees incurred by Tenant in
responding to such request.

 

34.

Security deposit. $18,100.00, transferred from existing lease. Except as
provided for herein, Landlord shall hold the Security Deposit, without liability
for interest, as security for the Tenant’s faithful performance of all the
terms, covenants, and conditions of this Lease. If Tenant fails to keep and
perform any of the terms, covenants and conditions of this Lease, then Landlord,
at its option, may appropriate and apply the entire Security Deposit, or as much
as may be necessary, to compensate Landlord for losses or damages it sustains
due to Tenant’s breach. If the entire Security Deposit, or any portion thereof,
is appropriated and applied by Landlord to pay overdue rent or other sums due
and payable to Landlord by Tenant under this Lease, then Tenant shall, upon the
written demand of Landlord, immediately remit to Landlord a

 

14



--------------------------------------------------------------------------------

  sufficient amount in cash to restore the Security Deposit to the original sum
deposited. Tenant’s failure to do so within five (5) days from receipt of said
written demand shall constitute breach of the Lease. If Tenant has complied with
all of the terms, covenants and conditions of this Lease, Tenant shall vacate
the Premises after the Lease term, and return the Premises to Landlord in the
same condition as received, normal wear and tear excluded. In such event,
Landlord shall return the Security Deposit to Tenant within a reasonable period
of time, not to exceed 60 days from the end of the Lease. Further, Landlord
shall not be obligated to keep the Security Deposit in a separate fund, but may
mix the said Security Deposit with its own funds.

Notwithstanding the foregoing, upon successful completion of the thirty-sixth
(36th ) month of the Lease, upon notice from Tenant, Landlord shall, within
thirty (30) days thereof, return the Security Deposit to Tenant; provided,
however, nothing herein nullifies Tenant’s obligation to vacate the Premises
after the Lease term, and return the Premises to Landlord in the same condition
as received, normal wear and tear excluded.

 

35. Surrender of Premises. Upon termination of this Lease, Tenant shall
surrender the Premises in a substantially similar condition as existed on the
commencement date of the Lease, excepting reasonable wear and tear; damage by
the elements, fire and other casualty, alterations or additions permitted under
this Lease and acts of abutting property owners and person over whom Tenant has
no control.

 

36. Holding over. If Tenant remains in possession of the Premises after the
Lease expires or the Lease is terminated, Tenant shall be deemed to occupy the
Premises on a month-to-month basis and be subject to all the terms of this Lease
as they may apply to a month-to-month tenancy, with rent at an amount equal to
120% of the last month’s rent under this Lease. Either party may cancel such a
tenancy on 30 days written notice to the other party.

 

37. Options to Renew. Tenant is hereby granted two (2) five (5) year Options to
Renew the Lease (the “First Option” and “Second Option,” respectively). The
First Option and Second Option shall be subject to the provisions herein and
subject to the “Fair Market Rent Exhibit” (Exhibit E).

For the First Option, the term shall commence on October 1, 2019 and shall
continue until September 30, 2024 (the “First Option term”). During the First
Option term, Tenant shall pay Landlord rent in accordance with Exhibit E;
provided, however, under no circumstances shall the rent be less than the rent
paid during the last year of the Lease (months 70 to 81). Tenant shall notify
Landlord of its intent to exercise the First Option, in writing, by certified
mail, return receipt requested, at least one hundred eighty (180) days (by
April 1, 2019) prior to the end of the 81st month of the Lease; otherwise, said
First Option shall be null and void. In addition, the First Option shall not be
exercisable if Tenant has an existing uncured default and is not then in
compliance with the provisions of Exhibit E. Further, exercise of the First
Option and completion of the First Option term is a condition precedent to the

 

15



--------------------------------------------------------------------------------

exercise of the Second Option. Except as modified herein, all of the same terms
and conditions contained in this Lease shall be applicable during the First
Option term.

For the Second Option, the term shall commence on October 1, 2024 and shall
continue until September 30, 2029. During the Second Option term, Tenant shall
pay Landlord rent in accordance with Exhibit E; provided, however, under no
circumstances shall the rent be less than the rent paid during the First Option
term (months 130 to 141). Tenant shall notify Landlord of its intent to exercise
the Second Option, in writing, by certified mail, return receipt requested, at
least one hundred eighty (180) days (by April 1, 2024) prior to the end of the
141st month of the Lease; otherwise, said Second Option shall be null and void.
In addition, the Second Option shall not be exercisable if Tenant has an
existing uncured default and is not then in compliance with the provisions of
Exhibit E. Except as modified herein, all of the same terms and conditions
contained in this Lease shall be applicable during the Second Option term.

During the Options terms, Tenant shall continue to comply with all of the
provisions herein, including Section 14 above regarding Tenant’s payment of the
increase in the Operational Expenses with a Base Year of 2013.

 

38.

Option to Cancel Lease: Tenant is hereby granted one (1) Option to Cancel the
Lease (the “Option to Cancel”), on the terms and conditions stated herein. Only
months 70 through 81 are subject to cancellation. In order to exercise the
Option to Cancel, Tenant shall notify Landlord, in writing (the “Notice”), and
shall deliver said Notice to Landlord, by either personal service or by
certified mail, return receipt requested, at Landlord’s address set forth above,
or at any subsequent address that Landlord provides in writing to Tenant. Said
Notice shall be delivered, by the methods described above, not later than
April 1, 2018 [which is six (6) months prior to the expiration of the 69th
month, being September 30, 2017; otherwise, said Option shall be null and void.
The Notice shall be signed by Tenant and shall restate in the body of the Notice
that the Lease is hereby cancelled as of October 1, 2018. Notwithstanding the
foregoing, the Option to Cancel shall not be exercisable if Tenant has an
existing uncured default, or after termination of the Lease, or after
abandonment or surrender of the Premises by Tenant and the remaining twelve
(12) months of the Lease term shall continue as provided for herein. Further,
the Option to Cancel is not assignable and may only be exercised by Tenant
(including a successor corporation or other entity due to a merger or
acquisition of Tenant by such successor) and by no other person or entity. If
Tenant properly exercises the Option to Cancel, as described above, Tenant shall
continue to pay the monthly rent, from April 1, 2018 through September 30, 2018,
as specified in Section 2 above and shall otherwise comply with all terms and
conditions of the Lease. In addition, Tenant shall pay a cancellation penalty to
Landlord equal to all unamortized tenant improvements, free rent, and leasing
commissions, which penalty shall be payable upon notice of termination (April 1,
2018) in the total amount of Two Hundred Thousand and 00/100 ($200,000.00)
Dollars.

 

16



--------------------------------------------------------------------------------

  If Tenant properly exercises the Option to Cancel, as described above, and
pays the cancellation penalty, the remaining twelve (12) months of the Lease
shall be cancelled. In such an event, Tenant agrees that Landlord may show the
Premises to prospective Tenants and may display in and about the Premises the
usual and customary “TO RENT” or “TO LEASE” signs.

 

39. Recording. Tenant shall not record this Lease without written consent from
Landlord. However, on the request of either party, the other shall join in
signing a Memorandum of this Lease to be recorded. The Memorandum shall describe
the parties, the Premises, and the provisions of the Lease and shall incorporate
the Lease by reference. It shall be accompanied by a Discharge of the Memorandum
of Lease, which Discharge shall be held in escrow pending the conclusion of
Tenant’s occupancy.

 

40. Captions and Headings. The captions and headings used in this Lease are
intended only for convenience and are not to be used in construing the lease.

 

41. Applicable Law. The substantive laws of the State of Michigan shall govern
the validity, construction, enforcement and interpretation of this Lease.
Further, if any provision of this Lease is unenforceable, the other provisions
of the Lease shall remain valid and enforceable to the fullest extent permitted
by law.

 

42. Successors. The provisions of this Lease shall benefit and bind Landlord,
Landlord’s agents, successors and assigns and Tenant, Tenant’s agents,
successors and permitted assigns.

 

43. Prohibition of Partnerships. The parties disclaim any intentions to enter
into a joint venture or a partnership with each other.

 

44. Trade Fixtures. All trade fixtures and movable equipment installed by Tenant
in connection with its business shall remain the property of Tenant and may be
removed when this Lease expires. Tenant shall repair any damage caused by the
removal of such fixtures and shall restore the Premises to the condition at the
time this Lease is signed.

 

45. Mechanics’ Liens. Tenant shall promptly pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises, including the building and the land, free from
any liens arising out of any labor, services, materials, supplies or equipment
furnished or alleged to have been furnished to Tenant. Tenant shall take all
steps permitted by law in order to avoid the imposition of any lien. Should any
such lien or notice of such lien be filed against the Premises, the building or
the land, Tenant shall discharge the same by bonding or otherwise within thirty
(30) days after Tenant has notice that the lien or claim is filed regardless of
the validity of such lien or claim.

 

17



--------------------------------------------------------------------------------

46. Indemnity. Tenant agrees to indemnify and defend Landlord, its agents,
officers, directors, members, employees, agents, attorneys, invitees, licensees,
successors and assigns, for any liability, loss, damage, cost, or expense
(including attorneys fees) based on any claim, demand, suit, or action by any
party with respect to any personal injury (including death) or property damages,
from any cause, with respect to Tenant or the Premises, except for liability
resulting from third parties, from circumstances beyond Tenant’s control and
from the intentional or gross negligent acts or omissions of Landlord, its
agents, officers, directors, members, employees, agents, attorneys, invitees,
licensees, successors and assigns.

 

47. Brokerage Commission. Tenant represents and warrants that it has dealt
directly with only one Broker, Randall Tarnow, of Mohr Partners, Inc., as
Tenant’s Broker in connection with this Lease. Landlord agrees to pay Tenant’s
Broker an agreed upon brokerage fee, which fee shall be specified in a side
letter executed and signed by Landlord and Tenant’s Broker. Landlord
indemnifies, defends and holds Tenant harmless from the brokerage fee due and
owing to Tenant’s Broker. Tenant indemnifies, defends and holds Landlord
harmless from any and all claims of any other Brokers claiming to have
represented Tenant in connection with this Lease.

 

48. Broker Disclaimer and Disclosure. This Lease has been prepared by Landlord
and Landlord’s attorney for submission to Tenant and Tenant’s attorney for
review and approval. No representation or recommendation is made by Landlord,
Landlord’s attorney or by Signature Associates, Inc., as to the legal
sufficiency, legal effect, or tax consequences of this Lease, or the transaction
relating thereto; the parties shall rely solely upon the advice of their own
legal counsel as to the legal sufficiency, legal effect and tax consequences of
this Lease. Further, Paul S. Hoge discloses that he is an associate broker with
Signature Associates and a partial owner/member of the Landlord, Research Park
Development Co., LLC. Notwithstanding the foregoing, Signature Associates is not
entitled to a brokerage commission on this transaction and Landlord indemnifies
Tenant therefrom.

 

49. Commencement Date. The commencement date of this Lease shall be determined
as provided for in Section 3 above.

 

50. Landlord’s Work. None, except as stated in Section 11 above.

 

51. Transmission, Counterparts and Authority: The parties acknowledge and agree
that this Lease may be signed and forwarded by facsimile or email transmission
and such facsimile or email transmission shall have the same binding and legal
effect as original signatures. Further, this Addendum may be signed in
counterparts, all of which when taken together, shall constitute one full and
complete document. Further, by execution of this Addendum, the undersigned
represent and warrant to each other that they have authority to act for their
respective parties of interest, Landlord and Tenant.

 

18



--------------------------------------------------------------------------------

52. Singular; Plural. Whenever herein the singular number is used, the same
shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

 

53. Entire Agreement; Amendments. This Lease represents the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Lease cannot be amended
except by agreement in writing by the party against whom enforcement of the
amendment is sought.

 

54. Exhibits. All the forms attached to Lease are incorporated in the Lease and
made a part hereof and each party has reviewed and approved the same.

 

55. Time. Time shall be deemed of the essence in this Lease.

 

56. Other Charges. None.

IN WITNESS WHEREOF, the Parties have hereunto executed this Lease Agreement on
the day and year first above written.

 

LANDLORD:

    TENANT: Research Park Development Co, LLC     Infusystem, Inc. a Michigan
Limited Liability co.     a California corporation

/s/ Edward Sherman

   

/s/ Jonathan P. Foster

By:  Edward Sherman, Co-Trustee

    By: Jonathan P. Foster, CPA

Its:   Member

    Its: Chief Financial Officer

 

/s/ William T. Kemp

   

By: William T. Kemp, Trustee

   

Its:  Member

   

/s/ Paul S. Hoge

   

By: Paul S. Hoge, Trustee

   

Its: Member

   

/s/ Janann A. Hoge

   

By: Janann A. Hoge, Trustee

   

Its: Member

   

 

19



--------------------------------------------------------------------------------

STATE OF MICHIGAN                 )

        

                                                          )SS

        

COUNTY OF OAKLAND             )       

        

On this 17th day of September 2012, before me a Notary Public in and for said
County, appeared Edward Sherman, Co-Trustee, William T. Kemp, Trustee, Paul
Hoge, Trustee, Janann A. Hoge, Trustee, all Members of Research Park Development
Co, LLC, a Michigan Limited Liability Company, to me personally known, who,
being by me sworn, did say that they are Members of the Landlord limited
liability company named in the Lease, that they have authority to execute the
within instrument on behalf of the LLC, that they executed the within
instrument, that said instrument was signed and sealed and constituted their
free act and deed on behalf of said Landlord.

 

/s/ Barbara J. Newman

Notary Public                                    County,
Michigan                             

Acting in Oakland County, Michigan     

My Commission Expires:

  November 19, 2014

 

STATE OF MICHIGAN                 )

        

                                                          )SS

        

COUNTY OF OAKLAND             )       

        

On this 13th day of September 2012, before me a Notary Public in and for said
County, appeared Jonathan P. Foster, CPA, Chief Financial Officer of Infusystem,
Inc., a California corporation, to me personally known, who, being by me sworn,
did say that he is Chief Financial Officer of the Tenant corporation named in
the Lease, that he has authority to execute the within instrument on behalf of
the corporation, that he executed the within instrument, that said instrument
was signed and sealed and constituted his free act and deed on behalf of said
Tenant.

 

/s/ Marnie A. Pasmanter

Notary Public                                    County,
Michigan                            

Acting in Oakland County, Michigan     

My Commission Expires:

  December 14, 2014

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Land in the City of Madison Heights, County of Oakland, State of Michigan,
described as: Part of Lots 34 through 37 inclusive, of UNIVERSITY PLACE
INDUSTRIAL PARK NO. 2 SUBDIVISION of part of the South  1/2 of Section 1, Town 1
North, Range 11 East, City of Madison Heights, Oakland County, Michigan, as
recorded in Liber 183, pages 18 through 22 of the Oakland County Records, being
more particularly described as beginning at the Southeast corner of Lot 37 and
the North line of Tech Row (60 Feet wide) thence South 89 degrees 47 minutes 13
seconds West, along said North line 304.51 feet; thence 47.66 feet along the arc
of a curve to the right (Radius equals 30.00 feet, central angle of 91 degrees
01 minutes 16 seconds long chord bears North 44 degrees 42 minutes 09 seconds
West 42.80 feet); thence North 00 degrees 48 minutes 29 seconds East, along the
East line of Research Park Drive (60 feet wide) 285.68 feet, thence South 89
degrees 11 minutes 31 seconds East, 329.48 feet; thence South 00 degrees 12
minutes 47 seconds East 310.30 feet to the point of beginning.



--------------------------------------------------------------------------------

EXHIBIT B

 



--------------------------------------------------------------------------------

EXHIBIT “B”

RENT SCHEDULE

 

NUMBER

  

MONTHS

   YEAR    PSF/GROSS    MONTHLY RENT 01    January    2013    $0    $0 02   
February    2013    $0    $0 03    March    2013    $0    $0 04    April    2013
   $11.00    $21,981.67 05    May    2013    $11.00    $21,981.67 06    June   
2013    $11.00    $21,981.67 07    July    2013    $11.00    $21,981.67 08   
August    2013    $11.00    $21,981.67 09    September    2013    $11.00   
$21,981.67 10    October    2013    $11.00    $21,981.67 11    November    2013
   $11.00    $21,981.67 12    December    2013    $11.00    $21,981.67

 

NUMBER

  

MONTHS

   YEAR    PSF/GROSS    MONTHLY RENT 13    January    2014    $11.00   
$21,981.67 14    February    2014    $11.00    $21,981.67 15    March    2014   
$11.00    $21,981.67 16    April    2014    $11.35    $22,681.08 17    May   
2014    $11.35    $22,681.08 18    June    2014    $11.35    $22,681.08 19   
July    2014    $11.35    $22,681.08 20    August    2014    $11.35   
$22,681.08 21    September    2014    $11.35    $22,681.08 22    October    2014
   $11.35    $22,681.08 23    November    2014    $11.35    $22,681.08 24   
December    2014    $11.35    $22,681.08

 

NUMBER

  

MONTHS

   YEAR    PSF/GROSS    MONTHLY RENT 25    January    2015    $11.35   
$22,681.08 26    February    2015    $11.35    $22,681.08 27    March    2015   
$11.35    $22,681.08 28    April    2015    $0    $0 29    May    2015    $0   
$0 30    June    2015    $0    $0 31    July    2015    $11.70    $23,380.50 32
   August    2015    $11.70    $23,380.50 33    September    2015    $11.70   
$23,380.50 34    October    2015    $ 11.70    $ 23,380.50 35    November   
2015    $11.70    $23,380.50 36    December    2015    $11.70    $23,380.50



--------------------------------------------------------------------------------

NUMBER   

MONTHS

  

YEAR

  

PSF/GROSS

  

MONTHLY RENT

37    January    2016    $11.70    $23,380.50 38    February    2016    $11.70
   $23,380.50 39    March    2016    $11.70    $23,380.50 40    April    2016   
$11.70    $23,380.50 41    May    2016    $11.70    $23,380.50 42    June   
2016    $11.70    $23,380.50 43    July    2016    $12.05    $24,079.92 44   
August    2016    $12.05    $24,079.92 45    September    2016    $12.05   
$24,079.92 46    October    2016    $12.05    $24,079.92 47    November    2016
   $12.05    $24,079.92 48    December    2016    $12.05    $24,079.92

 

NUMBER

  

MONTHS

  

YEAR

  

PSF/GROSS

  

MONTHLY RENT

49    January    2017    $12.05    $24,079.92 50    February    2017    $12.05
   $24,079.92 51    March    2017    $12.05    $24,079.92 52    April    2017   
$12.05    $24,079.92 53    May    2017    $12.05    $24,079.92 54    June   
2017    $12.05    $24,079.92 55    July    2017    $0    $0 56    August    2017
   $0    $0 57    September    2017    $0    $0 58    October    2017    $12.40
   $24,779.33 59    November    2017    $12.40    $24,779.33 60    December   
2017    $12.40    $24,779.33

 

NUMBER

  

MONTHS

  

YEAR

  

PSF/GROSS

  

MONTHLY RENT

61    January    2018    $12.40    $24,779.33 62    February    2018    $12.40
   $24,779.33 63    March    2018    $12.40    $24,779.33 64    April    2018   
$12.40    $24,779.33 65    May    2018    $12.40    $24,779.33 66    June   
2018    $12.40    $24,779.33 67    July    2018    $12.40    $24,779.33 68   
August    2018    $12.40    $24,779.33 69    September    2018    $12.40   
$24,779.33 70    October    2018    $12.51    $25,000.00 71    November    2018
   $12.51    $25,000.00 72    December    2018    $12.51    $25,000.00



--------------------------------------------------------------------------------

NUMBER

  

MONTHS

   YEAR    PSF/GROSS    MONTHLY RENT 73    January    2019    $12.51   
$25,000.00 74    February    2019    $12.51    $25,000.00 75    March    2019   
$12.51    $25,000.00 76    April    2019    $12.51    $25,000.00 77    May   
2019    $12.51    $25,000.00 78    June    2019    $12.51    $25,000.00 79   
July    2019    $12.51    $25,000.00 80    August    2019    $12.51   
$25,000.00 81    September    2019    $12.51    $25,000.00



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

 

LOGO [g444466g15g33.jpg]



--------------------------------------------------------------------------------

EXHIBIT C, PAGE 2

SCOPE OF WORK CLARIFICATIONS

ATTACHMENT TO LEASE AGREEMENT BETWEEN

KEMP & SHERMAN AND INFUSYSTEM

1. Renovate existing space in accordance with Exhibit A – Floor Plan Sketch
“Scheme A”; dated August 22, 2012.

2. Work shall be limited, except as noted below, to the areas indicated on the
sketch shown on Exhibit A, identified as: MKT’G. (Marketing Area), EXPANDED
TRAINING, EXPANDED I/T and TRAVEL 3, TRAVEL 4, EXP CONF. “A”, REC (Reception),
LOBBY, FIN. OFF. (Finance Office)

3. Demolish, construct new or alter existing interior partitions, doors,
ceilings, electrical, mechanical and plumbing as required to accommodate the
Proposed Rooms/Offices/Areas described above and shown on Exhibit A – Floor Plan
Sketch “Scheme A”.

4. Add electrical and necessary cabling “drops” for wall mounted flat screens
(screens to be provided by tenant) in Exp. Conf. A, CFO, CEO, VP of Ops, Main
conference room, and in four other areas to be designated by tenant, which may
be outside of the areas noted in 2 above.

5. Existing partitions, doors, ceilings, electrical, mechanical and plumbing
items will remain, reused and or modified as required to accommodate the
Rooms/Offices/Areas described above and shown on Exhibit A – Floor Plan Sketch
“Scheme A”.

6. Re-use/relocate, existing office doors when appropriate or provide new office
doors to match existing as close as possible. In addition, a 15’ to 18’ wide
folding, “accordion style” door will be provided between the existing
Lunch/Break Room and the Proposed Expanded Training Room. A 6 foot wide bi-fold
door is included in the Marketing Area.

7. Provide new interior glass side lite at existing offices as indicated by the
symbol “SL” as shown.

8. Provide new interior glass clear story lite at existing offices as indicated
by the symbol “CS” as shown.

9. Construct new Reception Area Greeters Desk and millwork to be similar to
existing to be removed. (Re-use existing components when appropriate.

10. Existing Toilet Rooms – throughout the building shall be rehabilitated as
follows:

§ Clean and repaint walls and ceilings (if/where drywall)

§ Thoroughly clean all tile and grout, reseal grout.

§ Clean, repair and or replace broken fixtures, partitions, faucets, etc. as
required.

11. Modify existing and/or provide new Acoustical Ceiling grid and pads as
required within renovated Rooms/Offices/Areas described above and shown on
Exhibit A – Floor Plan Sketch “Scheme A”.



--------------------------------------------------------------------------------

12. All other existing acoustical ceilings shall remain except in all areas any
damaged ceiling tiles will be replaced.

13. Paint all new and “affected only” existing interior “walls only”.

14. Work in, or construction within, other areas is excluded.

15. New carpet or VCT with vinyl base will be provided within the New Areas
only.

16. Modify existing Fire Protection, Plumbing, HVAC and Electrical System(s)
(i.e. piping, sprinkler heads, ductwork, grilles, registers, diffusers, wiring,
lights, switches, etc.) as required to accommodate the proposed lay-out.

17. Electrical work shall include the appropriate outlets, switches, lighting,
fixtures, exist signs, etc. as what is commonly accepted in a typical commercial
Office Space.

18. All other millwork, furniture, fixtures, equipment, other than noted above
is all excluded.

19. Carpet – Remove and replace heavily stained or damaged carpet as necessary
with material to match existing if/when available. If not available, selectively
replace larger areas with the appropriate “accent” carpet, as approved by the
tenant.



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT “D”

GUARANTY

THIS GUARANTY is made this 13th day of September, 2012, by INFUSYSTEM HOLDINGS,
INC., a Delaware corporation (“Guarantor”).

BACKGROUND:

A. RESEARCH PARK DEVELOPMENT CO, LLC, a Michigan limited partnership (“Landlord)
with offices at 1000 East Mandoline, Michigan 48071, is about to enter into a
certain lease (the “Lease”) with INFUSYSTEM, INC., a California corporation
(“Tenant”), for approximately 23,980 rentable square feet of space in Landlord’s
building located at 31700 Research Park Drive, Madison Heights, Michigan, as
more particularly described in the Lease (the “Premises”).

B. Guarantor is the parent corporation of Tenant and therefore benefits directly
from the Lease.

C. Landlord has agreed to grant, execute and deliver the Lease to Tenant in
consideration, among other things, of the covenants and obligations made and
assumed by Guarantor as herein set forth.

AGREEMENT:

In order to induce Landlord to execute the Lease and in further consideration of
the sum of Ten Dollars ($10.00) and other good and valuable consideration paid
by Landlord to Guarantor, intending to be legally bound hereby, Guarantor
irrevocably and unconditionally agrees as follows:

1. Guarantor hereby guarantees, without the necessity of prior notice, the full
and prompt payment of all rent and additional rent and any and all other sums
payable by Tenant under the Lease, and the due and punctual performance of all
of Tenant’s other obligations thereunder.

2. Guarantor hereby guarantees, without the necessity of prior notice, the due
and punctual payment in full of any and all loss, damages or expenses incurred
by Landlord and arising out of any default by Tenant in performing any of its
obligations under the Lease, including but not limited to, all reasonable and
actual attorneys’ fees which Landlord incurs as the result of the default of
Tenant or the enforcement of this Guaranty.

3. Landlord may, in its sole discretion, without notice to Guarantor and without
in any way affecting or terminating any of Guarantor’s obligations and
liabilities hereunder, from time to time, (a) waive compliance with the terms of
the Lease or any default thereunder; (b) modify or supplement any of the
provisions of the Lease; (c) grant any extension or renewal of the terms of the
Lease; (d) effect any release, compromise or settlement in connection therewith;
(e) assign or otherwise transfer any or all of Landlord’s interest in the Lease;
or (f) accept or discharge any other person as a guarantor of any or all of the
Tenant’s obligations under the provisions of the Lease.



--------------------------------------------------------------------------------

4. Guarantor’s obligations hereunder (a) shall be unconditional, irrespective of
the enforceability of the Lease or any other circumstance which might otherwise
constitute a discharge of a guarantor or Tenant at law or in equity; (b) shall
be primary; (c) shall not be conditioned upon Landlord’s pursuit of any remedy
which it has against Tenant or any other person; and (d) shall survive and shall
not be diminished, impaired or delayed in connection with (i) any bankruptcy,
insolvency, reorganization, liquidation or similar proceeding relating to
Tenant, its properties or creditors or (ii) any transfer, assignment or
termination of Tenant’s interest under the Lease.

5. All rights and remedies of Landlord under this Guaranty, the Lease, or by law
are separate and cumulative, and the exercise of one shall not limit or
prejudice the exercise of any other such rights or remedies. Any waivers or
consents by Guarantor as set forth in this Guaranty shall not be deemed
exclusive of any additional waivers or consents by Guarantor which may exist in
law or equity. Further, if Tenant assigns the Lease, with or without Landlord’s
consent pursuant to section 16 of the Lease Agreement, this Guaranty shall
remain in full force and effect.

6. Guarantor hereby waives trial by jury in any action brought by Landlord under
or by virtue of this Guaranty. This covenant is made by Guarantor as a further
inducement to Landlord to enter into the Lease.

7. Guarantor agrees to deliver to Landlord a written instrument, duly executed
and acknowledged certifying that this Guaranty is in full force and effect, that
Landlord is not in default (if this is in fact the case) in the performance of
any of its obligations under the Lease and stating any other fact or certifying
any other condition reasonably requested by Landlord or its assignees or by any
mortgagee or prospective mortgagee or their assignees or by any purchaser of the
property which is the subject of the Lease or any interest in such property
including, but not limited to, stating that it is understood that such written
instrument may be relied upon by any of the foregoing parties. The foregoing
instrument shall be furnished within ten (10) days after receipt of Landlord’s
written request which may be made at any time and from time to time and shall be
addressed to Landlord and any mortgagee, prospective mortgagee, purchaser or
other party specified by Landlord.

8. Guarantor, at any time and from time to time after Landlord’s written
request, agrees to promptly furnish reasonable financial information to
Landlord’s mortgagee, prospective mortgagee, assignee or purchaser. The
foregoing notwithstanding, Guarantor shall not be required to provide financial
information if Guarantor continues to file financial statements with the U.S.
Securities and Exchange Commission.

9. In the event Guarantor pays any sum to or for the benefit of Landlord
pursuant to this Guaranty, Guarantor shall have no right of contribution,

 

2



--------------------------------------------------------------------------------

indemnification, exoneration, reimbursement, subrogation or other right or
remedy against or with respect to Tenant, any other guarantor, or any
collateral, whether real, personal or mixed, securing the obligations of Tenant
to Landlord, and Guarantor hereby waives and releases all and any such rights
which it may now or hereafter have. The provisions of the previous sentence
shall not apply at such time as Landlord has been paid in full for all amounts
owing under the Lease.

10. If Guarantor advances any sums to Tenant or its successors or assigns or if
Tenant or its successors or assigns shall hereafter become indebted to
Guarantor, such sums and indebtedness shall be subordinate in all respects to
the amounts then or thereafter due and owing to Landlord by Tenant; provided,
however, that Tenant shall be entitled to repay Guarantor under such
indebtedness or advance so long as Tenant is not in breach of its obligations
under the Lease.

11. This Guaranty shall be binding upon Guarantor, and Guarantor’s heirs,
administrators, executors, successors and assigns, and shall inure to the
benefit of Landlord and its heirs, successors and assigns. Without limiting the
generality of the preceding sentence, Guarantor specifically agrees that this
Guaranty may be (a) freely assigned by Landlord and (b) enforced by Landlord’s
mortgagee.

12. The liability of the Guarantor hereunder, if more than one, shall be joint
and several. For purposes of this instrument the singular shall be deemed to
include the plural, and the neuter shall be deemed to include the masculine and
feminine, as the context may require.

13. If any provision of this Guaranty is held to be invalid or unenforceable by
a court of competent jurisdiction, the other provisions of this Guaranty shall
remain in full force and effect and shall be liberally construed in favor of
Landlord in order to effect the provisions of this Guaranty.

14. Guarantor agrees that this Guaranty shall be governed by and construed
according to the laws of the State in which the Premises are located and that
Guarantor is subject to the jurisdiction of the Court of the County or relevant
political subdivision in which the Premises are located.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed,
under seal, as of the day and year first above written.

 

INFUSYSTEM HOLDINGS, INC.

By:  

/s/ Jonathan P. Foster

Print Name:  

Jonathan P. Foster

Print Title:

 

Chief Financial Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT “E”

FAIR MARKET RENT

(a) Provided that Landlord has not given Tenant notice of an existing uncured
default more than two (2) times in the immediately preceding twelve (12) month
period, that there then exists no uncured Event of Default by Tenant under this
Lease, nor any event for which Tenant has received written notice that with the
passage of time would constitute an Event of Default, or that Tenant has
abandoned or surrendered the Premises, and that Tenant is the sole occupant of
the Premises, Tenant shall have the right and option to extend the Term of this
Lease for the First (5-year) Option term, as described in the Lease, exercisable
by Tenant by giving Landlord prior written notice (also as described in the
Lease), on or before that date (April 1, 2019) that is six (6) months prior to
the Expiration Date of the Original Lease term (September 30, 2019), of Tenant’s
election to extend the term of this Lease; it being agreed that time is of the
essence and that, except as provided for in section 16 of the Lease, this Option
is personal to Tenant, and is non-transferable to any other assignee or to any
sublessee (regardless of whether any such assignment or sublease was made with
or without Landlord’s consent) or other party.

(b) Provided that Landlord has not given Tenant notice of an existing uncured
default more than two (2) times in the immediately preceding twelve (12) month
period, that there then exists no uncured Event of Default by Tenant under this
Lease, nor any event for which Tenant has received written notice that with the
passage of time would constitute an Event of Default, or that Tenant has
abandoned or surrendered the Premises, and that Tenant is the sole occupant of
the Premises, Tenant shall have the right and option to extend the Term of this
Lease for the Second (5-year) Option term, as described in the Lease,
exercisable by Tenant by giving Landlord prior written notice (also as described
in the Lease), on or before that date (April 1, 2024) that is six (6) months
prior to the Expiration Date of the First Lease term (September 30, 2024), of
Tenant’s election to extend the term of this Lease; it being agreed that time is
of the essence and that, except as provided for in section 16 of the Lease, this
Option is personal to Tenant and is non-transferable to any other assignee or to
any sublessee (regardless of whether any such assignment or sublease was made
with or without Landlord’s consent) or other party.

(c) such extensions shall be under the same terms and conditions as provided in
this Lease, including the requirements of Section 37 of the Lease, except as
follows:

(i) the First Option term shall begin on the day (October 1, 2019)after the
Expiration Date of the Original Lease term (September 30, 2019) and thereafter
the Expiration Date (September 30, 2024) shall be deemed to be the date that is
Five (5) years after the Expiration Date of the Original Lease term;

(ii) the Second Renewal term shall begin on the day (October 1, 2024)after the
Expiration Date of the First Option term (September 30, 2024) and

 

1



--------------------------------------------------------------------------------

thereafter the Expiration Date (September 30, 2029) shall be deemed to be the
date that is Five (5) years after the Expiration Date (September 30, 2024) of
the First Option term; there shall be no further options to extend; and

(iii) except as otherwise provided for below, the Minimum Annual Rent for each
year of the First and Second Option terms shall be equal to ninety (90%) percent
of the fair market rental value of the Premises and annual increases in fair
market rental value (collectively, the “FMR”) applicable at the time Tenant
exercises such Option (but in no event prior to the date that is six (6) months
before the First Option term Expiration Date or Second Option term Expiration
Date, respectively). Landlord shall take into account current market terms,
conditions and concessions for similar renewal transactions in similar
single-tenant industrial buildings that are then generally available in the
Southeast Michigan market area at the time Tenant exercises such option (but in
no event prior to the date that is six (6) months before the then current
Expiration Dates), including market concessions, such as improvement allowances
and free rent periods available in such market at the time Tenant exercises such
Options (but in no event prior to the date that is six (6) months before the
First Option term Expiration Date or Second Option term Expiration Date,
respectively).

(d) Within fifteen (15) days after Landlord receives notice of Tenant’s exercise
of the option to extend the term of this Lease, but in no event prior to the
date that is six (6) months before the First Option term Expiration Date or
Second Option term Expiration Date, respectively, Landlord will give notice to
Tenant (the “Rent Notice”) of Landlord’s opinion of the FMR. If Tenant does not
respond to the Rent Notice within fifteen (15) days after receiving it,
Landlord’s opinion of the FMR shall be deemed accepted as the Minimum Annual
Rent due for each Lease Year of the additional option terms. If, during such
fifteen (15) day period, Tenant gives Landlord notice that Tenant contests
Landlord’s determination of the FMR (an “Objection Notice”), which notice must
contain therein Tenant’s opinion of the FMR, the parties will attempt to arrive
at a mutually agreeable Minimum Annual Rent for each Lease Year of the
additional periods, as applicable. When the parties come to an agreement, they
will both execute an amendment of this Lease establishing the Minimum Annual
Rent for each Lease Year of the additional option terms, as applicable.

(e) If Landlord and Tenant cannot agree as to the FMR within fifteen (15) days
after Landlord’s receipt of the Objection Notice, Tenant shall have the option
of either rescinding its option to renew or electing to have the FMR shall be
determined by appraisal. In the event that the FMR is required by be determined
by appraisal, within ten (10) days after the expiration of such fifteen (15) day
period, Landlord and Tenant shall give written notice to the other party setting
forth the name and address of an appraiser designated by the party giving
notice. All appraisers selected shall be members of the American Institute of
Real Estate Appraisers and shall have had at least ten (10) years continuous
experience in the business of appraising industrial buildings in the Southeast
Michigan market area. If either party shall fail to give notice of such
designation within the time period provided, then the party who has designated
its appraiser (the “Designating Party”) shall notify the other party (the
“Non-Designating Party”) in writing that the Non-

 

2



--------------------------------------------------------------------------------

Designating Party has an additional ten (10) days to give notice of its
designation, otherwise the appraiser, if any, designated by the Designating
Party shall conclusively determine the FMR. If two appraisers have been
designated, such appraisers shall attempt to agree upon the FMR. If the two
appraisers do not agree on the FMR within twenty (20) days of their designation,
the two appraisers shall designate a third appraiser. If the two appraisers
shall fail to agree upon the identity of a third appraiser within five
(5) business days following the end of such twenty (20) day period, then either
Landlord or Tenant may apply to the American Arbitration Association, or any
successor thereto having jurisdiction, for the settlement of the dispute as to
the designation of the third appraiser and the American Arbitration Association
shall designate a third appraiser in accordance with the Real Estate Valuation
Arbitration Rules of the American Arbitration Association. The three appraisers
shall conduct such hearings as they may deem appropriate, shall make their
determination of the FMR in writing and shall give notice to Landlord and Tenant
of such determination within twenty (20) days after the appointment of the third
appraiser. If the three appraisers cannot agree upon the FMR, each appraiser
shall submit in writing to Landlord and Tenant the FMR as determined by such
appraiser. The FMR for the purposes of this paragraph shall be equal to the
arithmetic average of the two closest determinations of FMR submitted by the
appraisers. Each party shall pay its own fees and expenses in connection with
any appraiser selected by such party under this paragraph, and the parties shall
share equally all other expenses and fees of the arbitration, including the fees
and expenses charged by the third appraiser. The FMR as determined in accordance
with the provisions of this Section shall be final and binding upon Landlord and
Tenant.

(f) Notwithstanding the foregoing, under no circumstances shall the rent during
the First Option term be less than the rent paid during the last year of the
Original Lease term (months 70 to 81); and under no circumstances shall the rent
during the last year of Second Option term be less than the rent paid during the
last year of the First Option term (months 130 to 141).

(g) In the unlikely event that the FMR has not been determined prior to the
commencement of the First Option term, Tenant shall continue to pay rent in the
same amount as paid during the last year of the Original Lease term (months 70
to 81); and, upon determination of the FMR, Tenant shall pay the balance, if
any, in a lump sum payment to Landlord.

(h) In the unlikely event that the FMR has not been determined prior to the
commencement of the Second Option term, Tenant shall continue to pay rent in the
same amount as paid during the last year of First Option term (months 131 to
140); and, upon determination of the FMR, Tenant shall pay the balance, if any,
in a lump sum payment to Landlord.

(i) The Personal Guaranty, as provided for in Section 24 of the Lease, shall
remain in full force and effect during the Option terms.

(j) At the exercise of each option, the interior offices shall be repainted and
re-carpeted by Landlord at Landlord’s sole cost and expense; provided,

 

3



--------------------------------------------------------------------------------

however, Tenant shall be responsible, at its sole cost and expense, for moving
and reinstalling its cubicles, furniture and equipment to facilitate the
repainting and re-carpeting.

 

4



--------------------------------------------------------------------------------

EXHIBIT F



--------------------------------------------------------------------------------

 

LOGO [g444466g76n08.jpg]